Name: Commission Regulation (EEC) No 1521/88 of 31 May 1988 fixing the additional co-responsibility levy in certain Member States
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 No L 135/66 Official Journal of the European Communities 1 . 6 . 88 COMMISSION REGULATION (EEC) No 1521/88 of 31 May 1988 fixing the additional co-responsibility levy in certain Member States Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 4b (5) thereof, Whereas, pursuant to Article 4b (2) of Regulation (EEC) No 2727/75, the additional co-responsibility levy is 3 % of the intervention price applicable for common wheat of breadmaking quality at the beginning of the marketing year ; Whereas, pursuant to Article 4 (7) of the abovementioned Regulation, the additional co-responsibility levy is applicable from 1 June in the southern Member States of the Community ; whereas pending a final decision by the Council on prices for 1988/89 the intervention price to be used for application of the additional levy during the month of June 1988 was set by Council Regulation (EEC) No 1 522/88 (3) ; whereas in consequence of these provisions the additional levy in the Member States in question is to be set at the rates shown below ; HAS ADOPTED THIS REGULATION : Article 1 The co-responsibility levy mentioned in Article 4b of Regulation (EEC) No 2727/75 shall be :  5,38 ECU per tonne in Italy and in Greece,  5,25 ECU per tonne in Spain . Article 2 This Regulation shall enter- into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 7. (3) See page 67 of this Official Journal .